Citation Nr: 1402084	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1990 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for bilateral shoulder disabilities, bilateral knee disabilities, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decisions of record, which denied entitlement to service connection for bilateral shoulder and knee disabilities, relate specifically to unestablished facts necessary to substantiate the underlying claims for service connection.

2.  The Veteran currently experiences PTSD as a result of an in-service motor vehicle accident.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material having been received, the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material having been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material having been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




5.  Service connection for PTSD is warranted.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to VA's duty to notify and assist the Veteran with the development of his claims, the below decision represents a grant of his applications to reopen and a grant of the claim for entitlement to service connection to PTSD.  The reopened claims require additional development and are addressed in the associated remand.  Thus, there is no need to discuss compliance with the Veterans Claims Assistance Act (VCAA) in the portion of the appeal decided below.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  While PTSD and mood disorders are not included as "chronic disorders" for the purposes of this regulation, any manifested psychoses continually present since service, and associated with such diagnoses, would warrant the grant of service connection irrespective of a nexus to service.  Id.  

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f). 

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

Where, such as in this case, the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009). 

Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  In the current case, the alleged stressor is not related to a fear of hostile action, and it must be corroborated by evidence other than the Veteran's assertions.  

Analysis-New and Material Evidence

The Veteran was initially denied service connection for a left shoulder and right knee disability in August 1997 because he did not have a current disability for which service connection could be granted.  This decision was not appealed, and became final within a year of notification to the Veteran.  

A May 2004 rating decision noted that chondromalacia in the left knee was present; however, it was determined that such a pathology was not related to active service.  Reopening of a claim for entitlement to service connection for a right knee disability was also denied, as the RO determined that new and material evidence had not been submitted.  Again, this decision was not appealed and became final within a year of notification to the Veteran.  

A November 2007 rating decision denied entitlement to service connection for a right shoulder disability on the grounds of no current disability being present.  Further, applications to reopen claims for entitlement to service connection for bilateral knee disabilities were denied on the basis of no new and material evidence having been submitted.  These determinations were not appealed, and became final within a year of notification to the Veteran.  

The Veteran has now come forth with his current claim, again alleging that new and material evidence exists to reopen claims for entitlement to service connection for bilateral shoulder and bilateral knee disabilities.  

With respect to the bilateral shoulders and the right knee, the previous final determinations hinged on there being no current disability present for these joints.  In connection with his claims to reopen, the Veteran was afforded a VA examination in April 2009.  While the examination report is rather cursory and ultimately not particularly probative with respect to addressing the underlying issue, this examination report did contain diagnoses of right shoulder strain, left shoulder strain, and right knee strain.  That is, current disabilities for which service connection can be granted have been found in these joints.  

With respect to the left knee, it is noted that the initial 2004 denial focused only on the presence of one disability, chondromalacia patella.  It was noted that this disability was present; however, the RO determined that it was not likely related to service.  In the April 2009 VA examination report, however, the Veteran has also been diagnosed with left knee strain in addition to the chondromalacia patella.  Further, while the opinion regarding nexus is cursory in its ultimate negative conclusion, the Veteran's complaints of knee pain since a 1992 in-service accident were reported at this time.  While a nexus between the new diagnosis and the accident was not made by the examiner, the reported history, in addition to the new diagnosis, does raise a possibility of a nexus which should have been addressed by the examiner.  Indeed, the Veteran maintained that he had continual pain in his knees and shoulders since service during this examination.  

Essentially, the evidence of the new diagnoses in all the claimed joints, and the discussion of new left knee pathology in the context of reports of continual pain since service (i.e. outside of what was considered in the last denial of record) are new, in that they were not of record at the time of the previous denials.  Furthermore, this evidence is material, in that it speaks to unestablished facts necessary to substantiate the underlying claims for service connection (i.e. establishing the presence of current disabilities for the right shoulder, right knee, and left shoulder, and a new diagnosis potentially related to service for the left knee).  Accordingly, the claims will be reopened.  See 38 C.F.R. § 3.156.   

Analysis-Service Connection/PTSD

The Veteran contends that he developed PTSD as a result of a traumatic motor vehicle accident in service.  

The service treatment records document that the Veteran was involved in a motor vehicle accident in December 1992, and that he reported to Army medical personnel in January 1993 with orthopedic injuries and bruising to his head and face.  Thus, with respect to the alleged non-service stressor, there is confirmation of such a traumatic event occurring in active service.  That is, the alleged stressor is conceded.  

The Veteran did not report any mental health problems at the time of his discharge from service in 1997; however, he has been routinely participating in VA mental health treatment over the last several years.  VA psychiatry clinical notes contain diagnoses of mood disorder not otherwise specified, and of bipolar disorder.  A clinical note of November 2009 noted that the Veteran is able to control his mood fluctuations, but that medication would be necessary as there are fluctuating periods of aggressive behavior.  A May 2010 VA clinical note described "acute stress" associated with a post-service vehicle accident and another "near miss" while driving.  It was noted that the Veteran is a mail carrier, and that one of these frightening vehicular experiences occurred during a time he was delivering the mail on his route.  

Subsequent to this, the Veteran was seen by a VA psychologist in February 2012.  At this time, the Veteran's 1992 in-service accident was described as being persistently reexperienced.  The in-service accident caused intrusive memories, nightmares, and dissociative states.  The Veteran denied any combat participation, and honestly reported that he had been in a post-service accident within the previous two years.  Indeed, the Veteran stated that while he has experienced psychiatric symptoms since his 1992 accident, such symptoms have grown in severity since being involved in the post-service incident.  The Veteran was found to meet the criteria for PTSD (as well as bipolar disorder and alcohol abuse), and the "index trauma" causing the disorder was noted to be the 1992 in-service accident.  As the trauma was not combat-related, the psychologist encouraged the Veteran to pursue follow-up care with his usual mental health provider.  By all accounts, this is what the Veteran has done, as there are numerous consultations following this initial diagnosis where the presence of PTSD was confirmed.  

Essentially, the evidence shows that the Veteran experienced a traumatic accident in 1992.  The Veteran endorsed PTSD symptoms as related to that event, and a VA psychologist has linked the diagnosis of PTSD to that in-service trauma.  There was also a post-service accident in approximately 2010, and it is apparent that such trauma has caused PTSD to worsen.  In any case, the evidence does demonstrate a diagnosis of PTSD and a link to a confirmed non-combat in-service stressor.  While there are other psychiatric problems included in the overall psychiatric disability picture, the fact that the Veteran has PTSD as associated with an in-service event is uncontroverted by any other piece of evidence in the record.  Accordingly, the requirements for service connection have been met, and the claim will be granted.  38 C.F.R. § 3.304(f) 











(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened; to this extent only, the claim is granted.  

New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened; to this extent only, the claim is granted.  

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; to this extent only, the claim is granted.  

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; to this extent only, the claim is granted.  

Service connection for PTSD is granted.  


REMAND

The Veteran contends that he developed current bilateral shoulder and bilateral knee disabilities as a result of his in-service 1992 motor vehicle accident.  

As noted, the Veteran has been diagnosed with bilateral shoulder and knee strain, to include a separate assessment of chondromalacia patella for the left knee.  The Veteran was seen in January 1993 by in-service personnel following his accident.  It was noted that the Veteran had hit his head and required stitches, and he had complaints of left shoulder and right knee pain at that time.  He did not, specifically, mention pain in his other knee or shoulder to service medical personnel.  While not specific to the knees, prior to his discharge from service, the Veteran complained of numbness in the legs (and feet) during physical training.    

The Veteran has reported pain in all claimed joints since his in-service motor vehicle accident, but has not ever been assessed with arthritis or other residual specifically linked to the in-service trauma.  A post-service VA clinical assessment dated in February 1999 described complaints of knee pain since the accident, but also noted that radiographic studies of the previous year were normal.  The examiner did note damage to the left knee cartilage, but did not specifically address etiology of the condition.  

In April 2009, the Veteran was afforded a VA examination to address the etiology of bilateral shoulder and knee disabilities.  Essentially, the examiner concluded that he could not come to an opinion with regard to etiology as it would be mere speculation.  While he stated that medical literature was not available regarding the linkage of past trauma and current orthopedic problems, the statement to such a fact was rather cursory and is thus somewhat dubious.  In that regard, it is not adequate to resolve the issues on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As the Board cannot conclude that the April 2009 opinion is adequate to resolve the issues on appeal, it is directed that a new, comprehensive orthopedic examination be afforded for the Veteran.  An opinion as to the etiology of bilateral shoulder and knee strain (with left knee chondromalacia patella) should be obtained, with a rationale explaining all conclusions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for sleep apnea, the Board notes that the Veteran has a current diagnosis of obstructive sleep apnea that requires continuous positive airway pressure (CPAP) therapy.  The Veteran contends that he has developed this condition as a result of his service-connected neck disorder.  

In support of his claim, the Veteran has submitted internet articles which attest to cervical degenerative changes being risk factors for central sleep apnea.  Also, it was noted in these articles that there is some correlation between obstructive sleep apnea and people with a history of cervical fusion.  These articles do not, however, directly address the Veteran's condition specifically, and thus cannot, in themselves, be utilized to resolve the claim.  

The Veteran did, however, include a letter from a chiropractor who noted a linkage between sleep apnea and the Veteran's cervical spine condition.  As a chiropractor's expertise is limited to manual correction of orthopedic problems, the Board is not convinced that his assessment with regard to sleep apnea (a problem involving a restrictive airway) is within his scope of practice.  Thus, while the opinion and the article raise a possibility of a relationship between service-connected cervical strain/disc disease and the Veteran's obstructive sleep apnea, the evidence does not, as it currently stands, warrant a grant of such a claim without further development.  As such, the claim will be remanded for a pulmonary/sleep medicine examination, and a physician (Doctor of Medicine or Doctor of Osteopathic Medicine) should opine as to the likelihood of a relationship between the service-connected neck disorder and current sleep apnea.  See McLendon at 79.  

Lastly, it is noted that the Veteran is involved in ongoing VA treatment for his claimed conditions.  He has alleged that a VA physician has associated his current orthopedic problems with service, although this is not documented in the record.  Thus, all outstanding VA treatment records pertaining to bilateral shoulder, bilateral knee, and sleep apnea disorders should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, all outstanding VA treatment records relating to bilateral shoulder, bilateral knee, and sleep apnea disabilities should be obtained and associated with the claims file.  

2.  Schedule the Veteran for an orthopedic examination to obtain an opinion as to the etiology of bilateral shoulder strain, bilateral knee strain, and left knee chondromalacia patella.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current bilateral knee or shoulder disability had causal origin in service, to include as a result of a 1992 in-service motor vehicle accident.  Rationales should accompany all conclusions reached in the narrative portion of the examination report.  

3.  Schedule the Veteran for a comprehensive VA pulmonology/sleep medicine examination with a physician (Doctor of Medicine or Doctor of Osteopathic Medicine) to obtain an opinion as to the etiology of the Veteran's current obstructive sleep apnea.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that current sleep apnea was caused, or aggravated beyond the natural course of the disease process, by service-connected cervical strain/degenerative disc disease.  The examiner should reference the submitted internet articles and the chiropractor's report, and should include a rationale with all conclusions reached in the narrative portion of the examination report.  

4.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


